Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered February 15, 2005, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court substantially complied with the mandated procedures for sentencing him as a second violent felony offender (see CPL 400.15 [3]; People v Jackson, 151 AD2d 781 [1989]; People v Carmello, 114 AD2d 965 [1985]). Florio, J.P., Santucci, Mastro, Rivera and Covello, JJ., concur.